IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 63 EM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
LIONEL BULLOCK,                                :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc and the Motion for Appointment of Counsel are

DENIED.